Citation Nr: 1137853	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  99-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2008, the Board remanded this matter for additional development.  The record demonstrates substantial compliance with the July 2008 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent medical evidence of record establishes that the Veteran's hypertension is aggravated by PTSD.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The claim for service connection for hypertension was received prior to the enactment of the VCAA.  The RO provided VCAA notice to the Veteran in a January 2004 letter.  The letter advised the Veteran of the information and evidence required to substantiate his claim and informed him what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  A May 2009 letter explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  A VA examination has been obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumed for certain diseases, including hypertension, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for hypertension secondary to service-connected PTSD.  

The Veteran had active duty service from April 1966 to April 1969.  Service treatment records do not show treatment of hypertension.

Upon VA examination in April 1998, the Veteran reported a five-year history of hypertension.  A VA physician diagnosed hypertension with borderline control on minimal medication.  The examiner did not provide a nexus opinion regarding the etiology of hypertension.     

Medical records from Dutchess Medical Practice, dated in 1999, noted a medical history of hypertension over the course of several years.  

The Veteran had a VA examination in June 2009.  The examiner noted that the claims file was reviewed.  The Veteran reported that he began to have high blood pressure in 1979 on routine examination.  He was given different pills to control high blood pressure.  The examiner diagnosed hypertension, somewhat controlled at the present time.  In an addendum to the examination dated in November 2009, the examiner stated that he could not provide an opinion regarding the etiology of hypertension without resort to mere speculation.  

In March 2010, the Board remanded this claim in order to obtain another medical opinion.  Subsequently, the Veteran had another VA examination in April 2010.  The examiner noted that the  claims file was reviewed in conjunction with the examination.  The examiner opined that, without resort to mere speculation, it was not possible to say that the current hypertension is at least as likely as not related to service-connected PTSD.  The examiner stated, "It is noted that it is aggravated daily by the PTSD in that he daily states that he feels his blood pressure at times at home is much higher than 140/100."
The competent medical evidence supports the claim, as the March 2010 VA examination determined that hypertension is aggravated by PTSD.  Accordingly, the Board concludes that service connection for hypertension is warranted on for hypertension on the basis of aggravation.  38 C.F.R. § 3.310.  

 
ORDER

Service connection for hypertension is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


